ACCEPTED
                                                                                             03-15-00208-CV
                                                                                                     5145191
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         5/4/2015 4:38:55 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-15-00208-CV


                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS                      AUSTIN, TEXAS
                                                                     5/4/2015 4:38:55 PM
                                       FOR THE                         JEFFREY D. KYLE
                                                                             Clerk
                      THIRD SUPREME JUDICIAL DISTRICT


                                   AUSTIN, TEXAS



                                 JOE ALTON GREER,
                                                                               Appellant,

                                          VS.


                          REBECCA RODRIGUEZ GREER,
                                                                                Appellee.

                     Appeal from the 425th Judicial District Court
                            of Williamson County, Texas


                          MOTION TO DISMISS APPEAL



TO THE HONORABLE COURT OF APPEALS FOR THE THIRD COURT OF APPEALS
DISTRICT OF TEXAS:


      Pursuant to Rule 42 ofthe Texas Rules ofAppellate Procedure, Appellant, Joe Alton

Greer, moves to dismiss this appeal on the following grounds:




                                                                             Greer v. Greer
                                                                 Motion to Dismiss Appeal
                                                                                    Page 1
                                    A. Introduction


1.    Appellant perfected hisappeal on 7 April 2015, when he filed a Notice ofAppeal with

the 425th Judicial District Court of Williamson County, Texas. The judgment from which

the appeal was taken was entered on 7 January 2015 in Cause No. 12-1050-F425, styled In

the Matter ofthe Marriage ofJoe Alton Greer and Rebecca Rodriguez Greer, in the 425th

Judicial District Court of Williamson County, Texas.

                                       B. Grounds


2.    On 22 April 2015, the trial court granted a new trial in this case and signed an Order

on Petitioner's Motionfor New Trial setting aside the judgment entered on 7 January 2015.

                                      C. Conclusion


3.    In light ofthe granting of the new trial in this case, this appeal is moot and should be

dismissed.


                                        D. Prayer

4.    For these reasons, the Appellant ask the Court to grant this motion to dismiss.




                                                                                 Greer v. Greer
                                                                      Motion to Dismiss Appeal
                                                                                        Page 2
                                          Respectfully Submitted,

                                          LAW OFFICE OF KARL E. HAYS, PLLC
                                          2101 South lH-35, Suite 210
                                          Austin, Texas 78741
                                          512-476-1911
                                          512-476-1904 facsimile
                                          service@havsfamilvlaw.com



                                          By:         /s/ Karl E. Havs
                                                  Karl E. Hays
                                                  State Bar Number 09307050


                                          ATTORNEY FOR APPELLANT



                          CERTIFICATE OF CONFERENCE


       Pursuant to Rule 10.1(a)(5) of the Texas Rules of Appellate Procedure, the
undersigned attorney hereby certifies that he has conferred with Appellee's counsel regarding
the substance of this motion and that Appellee's counsel has indicated that he does not
oppose the granting of this motion.


                                                           /s/ Karl E. Havs
                                                  Karl E. Hays




                                                                                Greer v. Greer
                                                                     Motion to Dismiss Appeal
                                                                                       Page 3
                                  Certificate of Service


       In compliance with Rule 9.5(a), 9.5(d), and 9.5(e) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies that a true and correct copy of the foregoing
Motion to Dismiss Appeal has been served upon the below-named individual, in the manner
noted below, as prescribed by Rule 9.5(b) of the Texas Rules ofAppellate Procedure on this
4th day of May 2015.


                                                      Is! Karl E. Havs
                                                 Karl E. Hays

Via E-File Transmission
Bradley M. Coldwell
Coldwell Bowes, L.L.P.
919 Congress Ave., Suite 1200
Austin, Texas 78701
Efiling.coldwell@coldwellbowes.com




                                                                              Greer v. Greer
                                                                    Motion to Dismiss Appeal
                                                                                      Page 4